 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GREGORY C. BONTEMPS,                                  No. 2:18-cv-02871-CKD-P
12                        Plaintiff,
13            v.                                            ORDER AND
14    B. BOTKIN,                                            FINDINGS AND RECOMMENDATIONS
15                        Defendant.
16

17           On May 17, 2019, the court ordered that plaintiff pay the $400 filing fee for this action

18   within 14 days. Plaintiff was warned that failure to pay the filing fee within 14 days would result

19   in dismissal. Plaintiff has not paid the filing fee.

20           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign this

21   matter to a district court judge.

22           IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice.

23           These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25   after being served with these findings and recommendations, plaintiff may file written objections

26   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

27   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

28   /////
                                                            1
 1   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 2   (9th Cir. 1991).
 3   Dated: June 26, 2019
 4

 5

 6

 7

 8

 9

10

11   12/bont2871.fifp.docx

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
